Citation Nr: 0329817	
Decision Date: 10/30/03    Archive Date: 11/05/03

DOCKET NO.  98-03 528	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Whether stressors claimed to have resulted in post-
traumatic stress disorder were incurred in line of duty. 

2.  Entitlement to service connection for post-traumatic 
stress disorder. 


REPRESENTATION

Appellant represented by:	William K. Randolph, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Andrew Ahlberg, Counsel  
INTRODUCTION

The veteran served on active duty from April 1970 to February 
1972.  

This case was previously before the Board of Veterans' 
Appeals (hereinafter Board) on appeal from adverse action by 
the Department of Veterans Affairs (hereinafter VA) Regional 
Office in Nashville, Tennessee, (hereinafter RO).  

In January 1999, a hearing was held before a Board Member who 
was designated by the Chairman to conduct that hearing, 
pursuant to 38 U.S.C.A. § 7102(b).  A transcript of the 
hearing is in the claims folder.  The Board Member who held 
the hearing has since left the Board.  In October 2001, a 
letter was sent to the veteran's attorney, with a copy to the 
veteran, notifying them that the Board Member who held the 
hearing was not available to participate in the final 
decision.  They were notified of their right to have another 
hearing before a sitting Board Member, at the RO or in 
Washington, D.C.  In a statement received at the Board in 
February 2002, the veteran indicated that he did not want an 
additional hearing.  

An April 1999 Board decision denied the veteran's petition to 
reopen a claim of entitlement to service connection for post 
traumatic stress disorder.  The veteran appealed to the 
United States Court of Appeals for Veterans Claims (Court).  
In March 2001, the Court vacated the Board's April 1999 
decision and remanded the case to the Board to insure 
compliance with the Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000) (VCAA).  

Thereafter, the Board reopened the claim for service 
connection for post-traumatic stress disorder in a May 2002 
decision and undertook additional development pursuant to 
38 C.F.R. § 19.9(a)(2) (2002).  That development was 
completed, but after 38 C.F.R. § 19.9(a)(2) was invalidated 
by Disabled American Veterans v. Sec'y of Veterans Affairs, 
327 F.3d 1339 (Fed. Cir. 2003), the case was remanded by the 
Board in May 2003 for processing the RO.  


REMAND

The record reveals that during his service in Vietnam, the 
veteran was tried by special court martial in August 1971 and 
found guilty of two charges, one being possession of two 
partial one pound blocks of C-4 explosive material and the 
other possession of 200 grams of marijuana.  He was sentenced 
to confinement at hard labor in the Untied States Army 
Vietnam Installation Stockade fore three months, reduction in 
grade to the lowest enlisted grade and forfeiture of $95 per 
month for a period of four months.  The veteran contends that 
during his incarceration at this facility, he was subjected 
to inhumane treatment by being confined in a steel CONEX 
shipping container in the hot sun for six weeks, with guards 
cursing and screaming at him for 24 hours a day.  As a result 
of memories and intrusive thoughts of these experiences, the 
veteran alleges that he developed post-traumatic stress 
disorder.   

Evidence developed by the RO includes documents obtained from 
the National Archives and Records Administration (NARA) to 
include a Prisoner's Personal History Record documenting that 
the veteran's incarceration included a period or periods of 
"maximum custody," a Report of Disciplinary Infraction 
indicating the veteran was moved to maximum custody after 
failing to report to work on August 7, 1971, and a report 
from an investigation conducted by the Army in January 1969 
of alleged brutality and mistreatment of prisoners at the 
U.S. Army Vietnam Installation Stockade.  One of the 
allegations discussed in this report was alleged mistreatment 
in the "Maximum Security Intensive Training Area," said in 
this report to have been called the "CONEX area" by 
prisoners.  It was emphasized, however, by the NARA official 
who discovered these documents that he had "no knowledge 
[of] whether the CONEX containers were still being used in 
1971."  See November 15, 2002, statement of R.L.B. 

The RO has denied the veteran's claim for service connection 
for post-traumatic stress disorder on the basis that the 
veteran's confinement was due to his willful misconduct, and 
that any stressor incurred during such confinement would not 
be considered to have been incurred in line of duty.  While 
it is certainly true that the veteran's initial confinement 
was due to his willful misconduct, there has yet to have been 
completed an official determination as to whether stressors 
from alleged inhumane treatment during this incarceration can 
be considered to have been incurred "in line of duty," 
separate and apart from the nature of the veteran's conduct 
which necessitated the incarceration.  Given the evidence 
that has been developed in this case as summarized above, and 
in order to ensure due process to the veteran, the Board 
concludes that this determination must be made in the first 
instance by the RO, and not the Board.  See Bernard v. Brown, 
4 Vet. App. 384, 393 (1993); OGCPRECOP 6-92 and OGCPRECOP 16-
92, 57 Fed. Reg. 49744 and 49747 (1992). 

In a decision promulgated on September 22, 2003, Paralyzed 
Veterans of America v. Secretary of Veterans Affairs, No. 02-
7007, -7008, -7009, -7010 (Fed. Cir. Sept. 22, 2003), the 
United States Court of Appeals for the Federal Circuit 
invalidated the 30-day response period contained in 38 C.F.R. 
§ 3.159(b)(1) as inconsistent with 38 U.S.C.§ 5103(b)(1).  
The Court made a conclusion similar to the one reached in 
Disabled Am. Veterans v. Secretary of Veterans Affairs, 327 
F.3d 1339, 1348 (Fed. Cir. 2003) (reviewing a related Board 
regulation, 38 C.F.R. § 19.9).  The court found that the 30-
day period provided in § 3.159(b)(1) to respond to a VCCA 
duty to notify is misleading and detrimental to claimants 
whose claims are prematurely denied short of the statutory 
one-year period provided for response.  Therefore, since this 
case is being remanded for additional action, the RO must 
take this opportunity to inform the appellant that 
notwithstanding the information previously provided, a full 
year is allowed to respond to a VCAA notice.

Accordingly, this case is REMANDED to the RO for the 
following actions:

1.  The RO must review the claims file 
and ensure that all VCAA notice 
obligations have been satisfied in 
accordance with the recent decision in 
Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, as well as 
38 U.S.C.A. §§ 5102, 5103, and 5103A, 
(West 2002), and any other applicable 
legal precedent. 

2.  The RO should prepare an 
administrative line of duty determination 
that addresses the question of whether 
any stressors alleged to have been 
incurred during the veteran's in-service 
incarceration can be considered to have 
been incurred "in line of duty" 
pursuant to the criteria delineated by 
38 U.S.C.A. § 105 and 38 C.F.R. § 3.1(m).  
If the RO determines that an opinion from 
the VA Director of Compensation and 
Pension is necessary under the facts of 
this case, such an opinion should be 
solicited.  

3.  Thereafter, to the extent the 
benefits sought are not granted, the 
veteran and his attorney should be 
provided a supplemental statement of the 
case (SSOC).  The SSOC must contain 
notice of all relevant actions taken on 
the claim for benefits, to include a 
summary of the evidence and discussion of 
all pertinent regulations, including any 
administrative decision obtained pursuant 
to this remand and the VCAA.  An 
appropriate period of time should be 
allowed for response.

Thereafter, the case should be returned to the Board for 
further appellate consideration, if indicated.  No action is 
required of the veteran until he is notified.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.


	                  
_________________________________________________
	BETTINA S. CALLAWAY
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




